Title: From George Washington to La Vallée, 1 October 1788
From: Washington, George
To: Chastel de La Vallée, ——



Sir,
Mount Vernon October 1st 1788

I have been duly honored with your letter dated in Philadelphia, accompanied by one from the Marqs de la Fayette and another from the Marqs de Bouille. Whensoever your affairs will induce you to make the visit you propose to Virginia, I shall be happy to be favored with your company at Mount Vernon and to bestow the attentions due to your merits and their recommendations.
I take the liberty of putting under cover to you a letter in acknowledgment of that from the Marqs de Bouille, which I request you will be pleased to forward to him with your Packets. With due consideration I am Dear Sir Your Most Obedt and Very humble Sert

Go: Washington

